20 Ill. App. 2d 482 (1959)
156 N.E.2d 258
Max R. Klemm, Administrator with Will Annexed of the Estate of Howard L. Maxon, Deceased, Plaintiff-Appellant,
v.
Trustees of the American Red Cross, Board of Trustees of Carroll College, Trustees of the Salvation Army of America, Trustees of the Indiana Association of Spiritualists, Inc., Anderson Banking Company, Helen Richardson et al., and Unknown Owners, Defendants. Trustees of the Indiana Association of Spiritualists, Inc. and Anderson Banking Company, Defendants-Appellees.
Gen. No. 10,200.
Illinois Appellate Court  Third District.
February 17, 1959.
Released for publication March 5, 1959.
*483 Flesher & Taylor, for plaintiff-appellant.
Hershey & Bliss (Richard G. Hershey, William J. Meyer, Jr., of counsel) for defendants-appellees.
(Abstract of Decision.)
Opinion by JUDGE REYNOLDS.
Reversed and remanded with directions.
Not to be published in full.